46 F.3d 1142
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Wondiyrad KABEDE, Plaintiff-Appellant,v.CALIFORNIA MEDICAL FACILITY, et al., Defendants-Appellees.
No. 93-17062.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1994.*Decided Jan. 10, 1995.

Before:  SNEED, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Wondiyrad Kabede, a California state prisoner, appeals pro se from an order of the magistrate judge denying without prejudice his motion for transfer from state prison to a federal prison.  In his underlying 42 U.S.C. Sec. 1983 action against prison officials, Kabede alleged deliberate indifference to his medical needs and a lack of safety in the prison population.  We raise sua sponte the issue of our jurisdiction over this appeal, see Abernathy v. Southern Cal.  Edison, 885 F.2d 525, 527 (9th Cir.1989), and dismiss for lack of jurisdiction.


3
The power of federal magistrate judges is limited by 28 U.S.C. Sec. 636.  Reynaga v. Cammisa, 971 F.2d 414, 416 (9th Cir.1992).  A district judge may authorize a magistrate judge to prepare findings and recommendations on dispositive matters for the district judge.  28 U.S.C. Sec. 636(b)(1)(B) (1988);  Reynaga, 971 F.2d at 416.  However, a magistrate judge lacks authority to issue a dispositive order, unless the district court refers the matter to the magistrate judge and the parties consent to a decision by the magistrate judge.  28 U.S.C. Sec. 636(c)(1) (1988);  Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir.1988).


4
Here, the parties did not consent to the magistrate judge's exercise of jurisdiction over the case pursuant to 28 U.S.C. Sec. 636(c).  During the pendency of his action alleging deliberate indifference to his medical needs and lack of safety in prison, Kabede filed a motion before the magistrate judge requesting transfer from state prison to a federal prison.  Because the motion was "vague, rambling, and confusing," the magistrate judge entered an order denying Kabede's motion without prejudice to allow him an opportunity to file a "shorter and clearer" motion.


5
We lack jurisdiction to review the magistrate judge's order because it is not a final, appealable order under 28 U.S.C. Sec. 1291.  See Reynaga, 971 F.2d at 417.


6
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Kabede's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3